West, J.,
delivered the opinion of the court.
This is a writ of error to a judgment for $2,537.63, with interest from December 6, 1922, till paid, rendered in an action on a fire insurance policy.
The pleadings, orders of court, errors assigned and evidence in this case are identical with those in American-Insurance Company v. Damascus Lumber Company, Inc., 139 Va. 380, 124 S. E. 269, in which an opinion was handed down today.
For the reasons stated in the opinion in that case, the judgment in the instant case will be affirmed.

Affirmed.